SOBELOFF, Circuit Judge
(concurring) :
In common with both Judge Craven and Judge Winter, I conclude that the plaintiffs have requisite standing, and wish to make a brief note of my own reasoning.
The Supreme Court explained in Flast v. Cohen, 392 U.S. 83, 101, 88 S.Ct. 1942, 1953, 20 L.Ed.2d 947 (1968), that
in terms of Article III limitations on federal court jurisdiction, the question of standing is related only to whether the dispute sought to be adjudicated will be presented in an adversary context and in a form historically viewed as capable of judicial resolution.
In Flast the interest of federal taxpayers in insuring that federal spending shall not breach the Establishment Clause was found sufficiently adverse to meet standing requirements. The interest of white pupils or their parents that their school system be unitary is no less responsive to this standard.
*183In my view white pupils may challenge an existing dual system, of which they are a part, without regard to where they are assigned. The general rule is that a complainant’s interest must arguably be within the zone of interests protected by the invoked constitutional provision, or more simply stated, that one may not assert the rights of someone else — rights which he does not and may not possibly share. Data Processing Service v. Camp, 397 U.S. 150, 90 S.Ct. 827, 25 L.Ed.2d 184 (1970); Barlow v. Collins, 397 U.S. 159, 90 S.Ct. 832, 25 L.Ed.2d 192 (1970); Tileston v. Ullman, 318 U.S. 44, 63 S.Ct. 493, 87 L.Ed. 603 (1943). This principle is, however, not constitutionally compelled, but was developed by the Supreme Court as a “rule of self-restraint for its own governance.” Barrows v. Jackson, 346 U.S. 249, 255, 73 S.Ct. 1031, 1034, 97 L.Ed. 1586 (1953); Data Processing, swpra 397 U.S. at 154, 90 S.Ct. at 830. Thus the rule has been relaxed where critically necessary to vindicate the underlying constitutional provision. For example, whites have been afforded standing to raise the rights of blacks in resisting the impact of racially restrictive covenants. Barrows, supra. Similarly, one whose own conduct might be constitutionally proscribed can challenge, on First Amendment grounds, the over-breadth or vagueness of a statute, because of the danger of allowing such provisions to remain on the books. Freedman v. Maryland, 380 U.S. 51, 85 S.Ct. 734, 13 L.Ed.2d 649 (1964). See also Brewer v. Hoxie School Dist. No. 46, 8 Cir., 238 F.2d 91 (1956).
Turning to the application of standing doctrine to school desegregation cases, it is important to note that a school board’s duty under Brown v. Board of Education, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954) to put an end to all remnants of the dual system will no longer admit of any delay. Alexander v. Holmes County Board of Educ., 396 U.S. 19, 90 S.Ct. 29, 24 L.Ed.2d 19 (1969); Carter v. West Feliciana School Board, 396 U.S. 290, 90 S.Ct. 608, 24 L.Ed.2d 477 (1970). Although the obligation applies to all school boards, in the past, by and large, only those boards under administrative or court order have made any real effort toward compliance. In the light of this history and the urgency which the Supreme Court has imparted to desegregation, it is incumbent on us to apply flexible standing formulae in these cases. When the controversy is fit for judicial scrutiny and within the outer bounds of Article III, a federal court should not introduce unnecessary standing barriers, but should proceed to the merits and end further delay in the implementation of the mandate of Brown.